DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Rossignole et al. (2016/0278471) in view of Polegato Moretti (2010/0011624).
Rossignol et al. discloses a molding apparatus for forming a sole for a sock, wherein the sole having tread sections of rubber or silicon material. The molding apparatus, comprising a mold 13 with a cavity 14 which is shaped to form the raised tread sections 11 that are injected molded and fixed to the sock forming a sock with different degrees of elasticity. 
However, Rossignol et al. fails to disclose a plurality of air hole molding pins.
Polegato Moretti disclose a molding apparatus for forming a vapor-permeable and waterproof sole, comprising a mold cavity 22, 27, 127 on which there are a plurality of small pins 22a, 28b, 127a which form the negative of the through holes 15 of the tread 14.

In regarding to the use of the mold, such as how the mold is heated and/or support during the forming process, or how it is turned upside down, these limitations are the intended uses that the combination of Rossignol and Polegato Moretti is capable of doing in which a silicone sole with a plurality of treads is formed on a sock. 
Regarding claims 8, Rossignol et al. discloses that a plurality of raised sections 14 that are equivalent to the protrusions/projections and alternate grooves to form the raised tread sections 11 that adhere perfectly to the sock sole to give it the characteristics of maximum flexibility and adherence [0028].  Polegator Morettti further discloses that the plurality of pins distributed throughout the surface of the cavity 22a, 28b, 127a for forming through holes on the forming sole, wherein the holes allow the vapor/gas.  It would have been obvious to one of ordinary skill in the art to provide Rossignol et al. with a plurality of pins for forming a plurality of through holes at a predetermined pattern and at a predetermined thickness depending on desired design water vapor can flow, said area being adapted to facilitate vapor permeation.

Response to Arguments
Applicant’s arguments with respect to claim 5 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THU-KHANH T. NGUYEN whose telephone number is (571)272-1136.  The examiner can normally be reached on 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/THU KHANH T NGUYEN/Examiner, Art Unit 1743                                                                                                                                                                                                        
/JOSEPH S DEL SOLE/Supervisory Patent Examiner, Art Unit 1743